Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-2, 4-6, 8, 11 and 16-19, 21-26, 28 and newly added claims 29-31 are addressed below.   Claims 3, 7, 9-15, 20, 27 has been cancelled. 

Response to Amendment/Arguments
Applicant’s amendments filed on 12-9-20 has been entered and is addressed below.
The rejection of claims 16-29 and claim 31 has been withdrawn as it overcomes the rejection.
Applicant argues that under step 2A the claims are not directed to an abstract idea at least because the amended features effect an improvement in technology because they facilitate more inefficient and accurate electronic billing procedures through the use of pervasive devices. Examiner respectfully disagrees. The use of pervasive devices are mere input of data, similar to that of monitoring devices. Additionally, according to applicant’s own specification in paragraph 39, pervasive devices 260 may include, but are not limited to, microphones, cameras, facial recognition systems and devices, and voice recognition systems and devices, meaning these input devices are generic input devices. The devices are merely use for input and these such devices are generic according to applicant’s own specifications. 

Applicant argues that the claims are not directed to an abstract idea, and that the claims recites a combination of elements that is not well-understood, routine or conventional. Examiner respectfully disagrees. The acquisition of video data is not novel 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4-6, 8, and 21-26, 28-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-2, 4-6, 8, and 21-26, 28-30 are drawn to a method and a system, which is/are statutory categories of invention (Step 1: YES). 
Independent claims 1 and 21 recite based on the input data automatically capture determining one or more position of the healthcare provider relative to the patient…, determining a service that is provided to the patient by the healthcare provider during the patient’s visit and generating billing data for one or more billing claims. If a claim limitation, under its broadest reasonable interpretation, falls within the “certain methods of organizing human activity” grouping of abstract ideas. 
Accordingly, the claims recite an abstract idea (Step 2A Prong One: YES).
This judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including a computer readable media, camera, motion sensor, position sensor, facial recognition devices, 
The claims recite the additional element of acquiring input data (video and audio) in real time…, outputting the billing data, which is a nominal or tangential addition to the abstract idea and as such amounts to extra-solution activity. The addition of insignificant extra-solution activity does not amount to an inventive concept when the limitation does not impose meaningful limits on the claim such that is it not nominally or tangentially related to the invention. In the claimed context, acquiring input data, outputting the billing data is incidental to determining and generating billing data. See: MPEP 2106.05(g). 
Hence, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea (Step 2A Prong Two: NO).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements to perform the abstract idea amounts to no more than mere instructions to apply the 
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are not integrated into the claim because they are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed. Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h). 
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See: MPEP 2106.05(d). Said additional elements are recited at a high level of generality and provide conventional functions that do not add meaningful limits to practicing the abstract idea. The originally filed specification supports this conclusion at Figure 1, and 
Paragraph 8, where “pervasive devices" is meant to generally refer to devices capable of acquiring and communicating information unobtrusively, substantially continuously, and in real time. Such pervasive devices may provide video, audio, text, or image data and may relate to an interaction between a patient and healthcare provider.”
Paragraph 23, where “Examples of well-known computing systems, environments, and/or configurations that might be suitable for use with the present invention include personal computers, server computers, hand-held or laptop devices, multiprocessor systems, microprocessor-based systems, set top boxes, programmable consumer electronics, network PCs, minicomputers, mainframe computers, distributed 
Paragraph 9 recites “"pervasive devices" is meant to generally refer to devices capable of acquiring and communicating information unobtrusively, substantially continuously, and in real time. Such pervasive devices may provide video, audio, text, or image data and may relate to an interaction between a patient and healthcare provider.”
Paragraph 39 recites “capturing the healthcare provider's movements and/or positioning, as well as the patient's movement and/or positioning. Other pervasive devices 260 may include, but are not limited to, microphones, cameras, facial recognition systems and devices, and voice recognition systems and devices.”.
The claims recite the additional element of acquiring input data (video, audio and image), outputting the billing data, which is a nominal or tangential addition to the abstract idea and as such amounts to extra-solution activity. The addition of insignificant extra-solution activity does not amount to an inventive concept when the limitation does not impose meaningful limits on the claim such that is it not nominally or tangentially related to the invention. In the claimed context, acquiring input data, outputting the billing data is incidental to determining and generating billing data. See: MPEP 2106.05(g).
Viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with routine, conventional activity specified at a high level of generality in a particular technological environment.
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea (Step 2B: NO). 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD R REYES whose telephone number is (571)270-5212.  The examiner can normally be reached on 8:00-4:30 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice A Mooneyham can be reached on (571)272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


REGINALD R. REYES
Primary Examiner
Art Unit 3686



/REGINALD R REYES/Primary Examiner, Art Unit 3626